Title: To James Madison from William Davies, 24 August 1803
From: Davies, William
To: Madison, James


Sir,
Augt 24th 1803
I am often applied to by seamen belonging to Coasting vessels for protections, alledging that the British Ships of War impress them within the territorial jurisdiction of the United States. I have never been able to ascertain that such practice actually exists; but the transaction stated in the enclosed deposition seems to be so irregular, that I think it proper to be communicated. I have conversed with Colonel Hamilton, the British Consul here, on the subject, who informs me that he has understood the firing was at the Ship’s buoy, which had been mistaken for one of the Ships Crew, who, it was supposed at the time, had jumped overboard with a design to desert. I have the Honor to be, sir, very respectfully, Your Most obed servant,
(signed)   Wm Davies
 

   
   Tr and Tr of enclosure (DNA: RG 76, British Spoliations, 1794–1824, folder “M”). For enclosure, see n. 1.



   
   The enclosure (2 pp.) is a copy of two affidavits by Adon Curles and Hendrick Stotts, given before Davies on 24 Aug. 1803, in which the two claimed that while they were on board the sloop Mahala on the evening of 4 Aug. near Hampton Roads, their ship was hailed by the British frigate Andromache and ordered to “round to under the stern of the frigate.” Despite the order’s being immediately obeyed, the British discharged “two or three muskets” and then “vollies of musketry at repeated intervals for about a quarter of an hour,” compelling all on board the Mahala to go below decks. The ship was then searched by an officer and four men, who declared “they had a right to do so and would search every vessel they chose,” after which the ship was “ordered immediately off.”


